Citation Nr: 1430646	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral ulnar nerve disability, to include as an undiagnosed illness.

2. Entitlement to service connection for cervical spine (neck) disability, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was subsequently transferred to the RO in Roanoke, Virginia, which retains jurisdiction.  The Board previously remanded these claims in September 2012.


FINDINGS OF FACT

1. The Veteran served in Iraq, part of the Southwest Asia theatre, during the Persian Gulf War and is thus a Persian Gulf veteran.

2.  The Veteran has current neuropathy of the ulnar nerves that began in service.

3. The Veteran has objective signs of a neck disability, present to a degree of 10 percent that are not attributable to diagnosed illness.



CONCLUSIONS OF LAW

1. The criteria for service connection for ulnar neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2. The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, a veteran who serviced in the Southwest Asia theater during the Persian Gulf War and exhibits objective indications of a qualifying chronic disability may be service connected, so long as the objective symptoms occurred either during service in the Southwest Asia theater or manifested to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Veterans with such service are considered Persian Gulf veterans.  Id.

A "qualifying chronic disability" means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders). 38 C.F.R. § 3.317(a)(2)(i).  Disabilities that have existed for six months or more or exhibited intermittent episodes for six months or more will be considered chronic.  Id. at (a)(4).  Signs or symptoms of such illnesses include, but are not limited to, fatigue, muscle pain, joint pain, and neurological signs or symptoms.  Id. at (a)(7).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's DD 214 shows that he served in Iraq, part of the Southwest Asia theatre, during the Persian Gulf War.  Therefore, he is considered a Persian Gulf veteran subject to the Persian Gulf War presumption of service connection.  See 38 C.F.R. § 3.317. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Ulnar Neuropathy

The VA examination in February 2013, yielded a diagnosis of ulnar neuropathy, bilaterally; hence, a current disability has been demonstrated.  The evidence meets the criteria for service connection on the basis of the Gulf War presumption for neuropathy symptoms in the upper extremities.  See 38 C.F.R. §§ 3.303, 3.317.

The Veteran listed ulnar nerve palsy symptoms beginning in January 2008 and an EMG study in January 2008 showed abnormalities in the left upper extremity.  This evidence establishes an in-service incurrence.   

The examiner in June 2013 appeared to conclude that the current disability was unrelated to service, but the opinion is far from clear and did not include consideration of the in-service findings.  The record otherwise shows reports of ongoing symptoms since service; and that medical professionals have diagnosed these symptoms as ulnar neuropathy.  Resolving reasonable doubt in the Veteran's favor, this evidence establishes a link between the current disability and the symptoms in service.  The criteria for service connection are met.  

Neck Disability

The Veteran does not have a currently diagnosed neck disability; but there are objective signs of a neck disability associated with an undiagnosed illness.  During the VA examinations in October 2012 and February 2013, the Veteran reported a "crick" in his neck that occurred two to three times a week and lasted as long as a day.   VA policy is to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59 (2013).  The VA examiner opined in June 2013 that this condition was not "a consequence of his participation in the Gulf War."  This opinion is of very little probative value because it was unsupported by any rationale and was on the same page where he had previously indicated that "the claimed disability" was related to service.  The criteria for service connection for a neck disability on the basis of undiagnosed illness are also met.

ORDER

Service connection for bilateral ulnar neuropathy is granted.

Service connection for a neck disability, to include as an undiagnosed illness, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


